UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6271


PERRY DUNNING,

                    Plaintiff - Appellant,

             v.

MS. STONE, Case Manager; MS. BRUNNAYA, Unit Manager; MR. MYERS,
Assistant Warden; LIEUTENANT PRICE, Constable,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-01063-LMB-TCB)


Submitted: May 16, 2019                                           Decided: May 21, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Perry Dunning, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Perry Dunning appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint with prejudice for failure to exhaust administrative remedies. We have

reviewed the record and find no reversible error. Accordingly, although we modify the

dismissal to be without prejudice, we affirm as modified for the reasons stated by the

district court. Dunning v. Stone, No. 1:17-cv-01063-LMB-TCB (E.D. Va. Feb. 8, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                           AFFIRMED AS MODIFIED




                                          2